DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it is the same as US Patent No. 10,255,923.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-14 are objected to because of the following informalities:  “enrolment” should be “enrollment”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,600,423. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a computer-implemented method, device, and medium for transforming a text-independent enrolment of a customer in a self-service system into a text-dependent .
Claims 1,2, are similar to claim 1 of US Patent No. 10,660,423. 
Claims 3-5 are similar to claims 3-5, respectively, of US Patent No. 10,660,423. 
Claim 6 is similar to claim 2 of US Patent No. 10,660,423. 
Claims 7-8 are similar to claims 7-8, respectively, of US Patent No. 10,660,423. 
Claim 9 is similar to claim 3 of US Patent No. 10,660,423. 
Claims 10 and 11 are similar to claims 10 and 11, respectively, of US Patent No. 10,660,423. 
Claim 12 is similar to claim 8 of US Patent No. 10,660,423. 
Claims 13 and 14 are similar to claims 13 and 14, respectively, of US Patent No. 10,660,423. 

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,255,923. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a computer-implemented method, device, and medium for transforming a text-independent enrolment of a customer in a self-service system into a text-dependent enrolment, the method comprising: receiving a request for authentication of the .
Claims 1-5 are similar to claims 1-5, respectively, of US Patent No. 10,255,923.
Claim 6 is similar to claim 1 of US Patent No. 10,255,923. 
Claims 7 and 11-12 are similar to claim 6 of US Patent No. 10,255,923. 
Claims 8-10 are similar to claims 7-9, respectively, of US Patent No. 10,255,923. 
Claims 10 and 11 are similar to claim 12 of US Patent No. 10,255,923. 
Claims 13 and 14 are similar to claim 11 of US Patent No. 10,255,923.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621.  The examiner can normally be reached on Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        March 5, 2021